898 N.E.2d 281 (2008)
In the Matter of Mark D. GEHEB, Respondent.
No. 71S00-0401-DI-37.
Supreme Court of Indiana.
November 20, 2008.

PUBLISHED ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
On April 19, 2006, this Court suspended Respondent from the practice of law for a period of six months, all of which was stayed provided that Respondent complied with certain terms and conditions of probation for a period of two years. On October 23, 2008, Respondent filed a petition to terminate probation and affidavit of compliance. Respondent represents that Respondent has successfully completed the term of probation. On October 31, 2008, the Commission tiled a "No Objection to Termination of Probation," stating Respondent has complied with all the terms of his probation and asking that Respondent be allowed to return to the unconditional practice of law.
Being duly advised, the Court GRANTS the petition and ORDERS that Respondent be released from disciplinary probation and unconditionally reinstated to the practice of law in this State effective immediately,
The Clerk of this Court is directed to forward notice of this Order to Respondent or Respondent's attorney, to the Indiana Supreme Court Disciplinary Commission, to all other entities entitled to notice of actions related to suspensions under Admission and Discipline Rule 23(3)(d), and to Thomson/West for publication in the bound volumes of this Court's decisions.
All Justices concur.